Name: 85/160/ECSC: Decision of the representatives of the governments of the Member States of the European Coal and Steel Community, meeting within the Council of 26 February 1985 on the opening of tariff preferences for products within the province of that Community originating in the overseas countries and territories associated with the Community
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  tariff policy;  executive power and public service
 Date Published: 1985-03-01

 Avis juridique important|41985D016085/160/ECSC: Decision of the representatives of the governments of the Member States of the European Coal and Steel Community, meeting within the Council of 26 February 1985 on the opening of tariff preferences for products within the province of that Community originating in the overseas countries and territories associated with the Community Official Journal L 061 , 01/03/1985 P. 0026 - 0026 Spanish special edition: Chapter 11 Volume 21 P. 0250 Portuguese special edition Chapter 11 Volume 21 P. 0250 +++++( 1 ) OJ NO L 361 , 31 . 12 . 1980 , P . 111 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 26 FEBRUARY 1985 ON THE OPENING OF TARIFF PREFERENCES FOR PRODUCTS WITHIN THE PROVINCE OF THAT COMMUNITY ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE COMMUNITY ( 85/160/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE PROVISIONS APPLICABLE UNDER DECISION 80/1187/ECSC ( 1 ) SHOULD BE MAINTAINED IN FORCE UNTIL 28 FEBRUARY 1986 , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 6 OF DECISION 80/1187/ECSC IS HEREBY REPLACED BY THE FOLLOWING : " ARTICLE 6 THIS DECISION SHALL APPLY UNTIL 28 FEBRUARY 1986 . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 MARCH 1985 . IT SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES DONE AT BRUSSELS , 26 FEBRUARY 1985 . THE PRESIDENT F . PANDOLFI